United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2554
                                   ___________

Tracy Adam Thompson,                 *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Black Hawk County Sheriff’s Office,  *
                                     *      [UNPUBLISHED]
           Appellee.                 *
                                ___________

                             Submitted: March 3, 2008
                                Filed: March 6, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Tracy Adam Thompson (Thompson) appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 complaint. Upon de novo review, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review), we
conclude dismissal was proper. The sheriff’s office generally is not a suable entity
under § 1983, and Thompson did not allege any official policy or widespread practice
or custom of the sheriff’s office which deprived him of his constitutional rights. We
affirm the judgment of the district court. See 8th Cir. R. 47B.
                         _____________________________


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.